Exhibit 10.1
SuperMedia Superpages®
“Advertising” Distribution Agreement
(this “Agreement”)
This Agreement is made and entered into effective as of April 1, 2010 (the
“Effective Date”), by and between SuperMedia LLC, a Delaware limited liability
company located at 2200 West Airfield Drive, DFW Airport, Texas 75261, formerly
Idearc Media LLC (“SuperMedia”), and Local.com Corporation, a Delaware
corporation, whose principal offices are located at One Technology Drive,
Building G, Irvine CA 92618 (“Local”), on behalf of itself and its Affiliates.
Background
A. The parties entered into that certain Amended and Restated PFP Advertiser
Distribution Agreement as of March 1, 2007, as amended by the First and Second
Amendments, dated March 1, 2008 and March 1, 2009 respectively (the “Initial
Agreement”), and now the parties wish to terminate the Initial Agreement and
enter into this Agreement, to among other things, allow Local to distribute
SuperMedia’s advertisements via XML.
B. SuperMedia owns and operates an Internet-based, interactive information
service (the “Superpages Service”) from its Internet Web site located at
http://www.superpages.com (the “Superpages Web Site”), through which users can
access, among other things, information relating to businesses with local
telephone service in the United States of America.
C. Local (i) offers Internet users access to various content and services
through Internet Websites (the “Local Web Sites”) owned, operated, hosted and
maintained by Local, (ii) distributes advertisements to third-party Websites
affiliated with it (the “Local Third-Party Distribution Network”) and
(iii) hosts, maintains and distributes advertising on advertising sites as a
private label service for third-parties (the “Local Syndication Network”).
D. Local desires to distribute SuperMedia’s PFP Ads and Fixed Fee Ads ( the
“SuperMedia Ads”) on the Local Web Sites, Local Third-Party Distribution Network
and the Local Syndication Network, and SuperMedia desires to allow Local to do
so, subject to the terms and conditions set forth in this Agreement and the
Technical Requirements.
Terms and Conditions
     Now, therefore, in consideration of the background facts described above,
and the parties’ mutual obligations hereunder, SuperMedia and Local agree as
follows:
1. Definitions. Key terms used herein are defined below:
     a. “Affiliates” means related companies which directly or indirectly
control, are controlled by, or are under the common control with a party,
through the possession, directly or indirectly, of the power to direct or
exercise a controlling influence over the management and policies of such person
or entity.
     b. “Backfill” means advertisements or content provided to fill an ad
section that the primary ad partner cannot fill for whatever reason.
     c. “Bid Program” means an Internet advertising sales program through which
SuperMedia’s advertisers are able to purchase Internet advertising using a
competitive bid platform.
     d. “Category Descriptions” means the business category and subcategory
classifications, descriptions and related taxonomy and architecture prescribed
by SuperMedia for use in connection with Searches.
     e. “Change of Control” means (i) the consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of a party; or (ii) the acquisition of more than fifty percent
(50%) of the issued and outstanding equity of a party.
     f. “Confidential Information” means any information that a party discloses
to the other about its business or activities that is proprietary or
confidential, including, without limitation, technical, business, financial, and
customer information, and any information which is marked or disclosed as being
as “confidential” or “proprietary”, or which the receiving party knows is
confidential or proprietary, or should otherwise recognize as being confidential
or proprietary given the circumstances surrounding the disclosure. SuperMedia’s
Confidential Information shall be deemed to include, without limitation, its
“SuperPages.com XML API and Display Requirements,” Technical Requirements,
Category Descriptions, all SuperMedia Ads and data and information related
thereto and all reports provided by SuperMedia under this Agreement.
Confidential Information does not include
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 1 of 16



--------------------------------------------------------------------------------



 



information which (i) is in, or enters the public domain without breach of this
Agreement, (ii) the receiving party lawfully receives from a third party without
restriction on disclosure and without breach of any of the receiving party’s
other nondisclosure obligations, or (iii) the receiving party knew prior to
receiving such information from the disclosing party, or otherwise develops
independently of any knowledge or information received from the disclosing
party. Information contained in ad feeds not otherwise agreed to as proprietary
between the parties in writing shall not be deemed to be Confidential
Information hereunder.
     g. “Details Page” means a landing page developed, maintained, and hosted by
Local, accessed from a hyperlink in a SuperMedia Ad, a Local ad, or a third
party ad on which additional information about the SuperMedia, Local or third
party advertiser’s business appears, including, but not limited to address, URL,
map information; these pages also include a featured advertising section on
which PFP Ads may be displayed.
     h. “Distribution Channels” shall have the meaning ascribed to it in
Section 3.b.v hereof.
     i. “Fixed Fee Ads” means the advertisements (including all content
contained therein), which may or may not contain active links, for which the
advertiser pays SuperMedia a specified flat fee per month.
     i. “Invalid Clicks” means clicks (i) generated by automated crawlers,
robots or click generating scripts, other software or similar automated
mechanisms of any kind, (ii) that result from the auto-spawning of browsers,
automated redirects, pop-up or pop-under windows, or clicks that are required
for users to navigate, (iii) that occur as a result of any incentive such as
cash, credits or loyalty points, (iv) generated as a result of conduct intended
to artificially increase or inflate the number of clicks generated that are
related to this Agreement, (v) that occur in connection with testing by or on
behalf of SuperMedia, Local or any other entity, (vi) that occur in a manner not
permitted or compensable to SuperMedia under the terms of the Bid Program, or
(vii) that are invalid or fraudulent or which do not otherwise constitute
Qualified Clicks as determined by SuperMedia in its reasonable discretion.
     j. “Launch Date” means the first date after the Effective Date upon which
Local submits a Search from a Local Web Site and begins displaying SuperMedia
Ads.
     k. “Local Featured Advertising Section “ means the first advertising box
labeled “Featured Sponsors” or labeled with similar text that appears on each
Local.com results page, starting above the fold, *** before any other featured
advertising space.
     l. “Local Marketplace Section” means the additional featured advertising
space labeled “Sponsors” or similar text that appears on each Local.com results
page below, but not necessarily directly below, the Local Featured Advertising
Section
     m. “Pay For Performance Advertisements” or “PFP Ads” means any
advertisements provided to Local hereunder for which SuperMedia charges the
advertiser an advertising fee that is based on the Pay For Performance Bid
Amount.
     n. “Pay For Performance Bid Amount” or “PFP Bid Amount” means the amount
bid by an advertiser in accordance with the Bid Program.
     o. “PFP Gross Revenue” means all revenue across Distribution Channels from
Qualified Clicks occurring on PFP Ads .
     p. “Qualified Clicks” means the act of a user clicking on an active
SuperMedia Ad, or on an active link or button associated with a telephone number
contained in a SuperMedia Ad which is displayed on a Distribution Channel Web
Site in accordance with the terms and conditions of this Agreement, to the
express exclusion of all Invalid Clicks.
     q. “Search” means a request for information relating to businesses or
categories of businesses in the U.S.A. by business name, keyword or business
category, and geographic location that is either (i) initiated by an end user of
a Distribution Channel Web Site through the manual entry of Search Criteria into
a Search Form on a web page on a Distribution Channel Web Site, (ii)
automatically initiated and directed by Local without any active involvement on
the part of the end user based on such information as Local may lawfully obtain
and apply from its Distribution Channel Web Sites and their end users regardless
of whether a Search Form is used, or (iii) initiated by Users clicking on a
Search Link located on a Distribution Channel Web Site related to businesses or
categories of businesses in the U.S.A. by business name or business category,
and geographic location.
     r. “Search Criteria” means keywords, Category Descriptions, zip codes,
geographic information and other information that is (i) specified and manually
entered by end users of Distribution Channel Web Sites into Search Mechanisms
appearing on those sites.
     s. “Search Mechanism” means interactive forms, Search Links, links,
drop-down menus, or other traditional
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 2 of 16



--------------------------------------------------------------------------------



 



web navigation mechanisms displayed on Distribution Channel Web Sites through
which end users can manually initiate a Search.
     t. “Search Links” means an interactive hyperlink displayed on the
Distribution Channel Web Sites through which end users can initiate a Search.
     u. “Search Results” means SuperMedia Ads provided by SuperMedia in response
to Searches.
     v. “SuperMedia Ads” means collectively the PFP Ads and Fixed Fee Ads.
     w. “Superpages Database” means the database that serves the Superpages
Service and which includes SuperMedia Ads.
     x. “Technical Requirements” means the “Superpages.com XML API & Display
Requirements for PFP Advertising and Fixed Fee Ads” document, a copy of which
will be provided upon Local’s request, as such document may be modified by
SuperMedia from time to time upon written notice to Local; provided, such
modifications shall not require the display of the SuperMedia Marks unless the
parties otherwise agree to such requirement in writing.
Terms which are used herein, but not otherwise defined above, will have the
meaning ascribed to them in the context in which they are first used.
2. Termination of the Initial Agreement and Term. The Initial Agreement is
hereby terminated. Unless sooner terminated in accordance with this Agreement,
the initial term of this Agreement will commence on the Effective Date and
continue for a period of one (1) year (the “Initial Term”). Upon the expiration
of the Initial Term, the Term of this Agreement will automatically renew and
extend on a month-to-month basis, unless sooner terminated in accordance with
Section 6 below.
3. Distribution and Display of SuperMedia Ads.
     a. Non-Exclusive Relationship. Except as required herein, the relationship
contemplated by this Agreement is non-exclusive. By way of clarification and not
limitation,. Local may display SuperMedia Ads together with similar ads received
from other sources, subject to the restrictions set forth below, and SuperMedia
may distribute SuperMedia Ads directly and through other distributors and
networks.
     b. Distribution and Display. Local shall place PFP Ads and Fixed Fee Ads as
follows:
          i. Local Featured Advertising Section — Local shall place SuperMedia
Ads in the Local Featured Advertising Section as follows:
               ***
               ***
          ii. The Local.com Marketplace — Local may place SuperMedia Ads on the
Local Marketplace Section of Local Websites as well as the Details Pages of
Local Websites.
          ***
          iv. The Local Distribution Network — Local will place PFP Ads with its
Third-Party Distribution Network and shall place Fixed Fee Ads with the
Third-Party Distribution Network upon written mutual agreement of the parties
(email sufficing).
          v. The Local Featured Advertising Section, the Local Marketplace, the
Local Syndication Network and the Local Third-Party Distribution Network shall
be referred to collectively as the “Distribution Channels” and individually in
generic terms as a “Distribution Channel.”
          ***
     c. Limited Licenses. From the Launch Date through the remainder of the
Term, and for so long as Local remains in compliance with its duties and
obligations under this Agreement during such period, SuperMedia grants Local the
limited, non-assignable (except as otherwise contemplated in this Agreement),
non-transferable, non-exclusive right and license, without the right to
sublicense, to submit Searches to SuperMedia, through any Distribution Channel
Website and to display the corresponding Search Results on the web page from
which the Searches originated in accordance with Section 3.b. hereof. If
SuperMedia determines that Local is not in compliance with its duties and
obligations under this Agreement during the Term and seeks to suspend the
limited licenses provided for in this Section 3.c and payment due hereunder.,
SuperMedia shall first provide Local at least thirty (30) days written notice
and opportunity to cure such non-compliance. If Local fails to cure such
non-compliance within the thirty (30) day cure period and the limited licenses
provided for in this Section 3.c. are then revoked and payments remain withheld,
Local’s obligations pursuant to Section 3.b. hereof will be terminated.
     d. Local’s Obligations.
          i. Implementation and Launch Date. Local shall implement the
mechanisms and application interfaces
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 3 of 16



--------------------------------------------------------------------------------



 



more particularly described in the Technical Requirements and such other systems
as may be necessary for Local to submit Searches to, and receive and display
SuperMedia Ads from, the Superpages Service as of the Effective Date.
          ii. Hosting.
               1. Local is solely responsible for all costs and expenses it may
incur in connection with the implementation, maintenance and ongoing hosting and
operation of its systems, regardless of any changes by SuperMedia to the
Technical Requirements or the Bid Program.
               2. With respect to each SuperMedia Ad displayed on a Distribution
Channel Web Site, Local shall:
                    a. Make each SuperMedia Ad active so that end users can
access all web pages linked to such SuperMedia Ad (e.g., the advertiser’s web
site or other designated web page) by clicking on such SuperMedia Ad or using
such links as SuperMedia may include in the coding for such SuperMedia Ad;
provided, that Local shall use its best efforts to ensure that no SuperMedia Ads
are activated or “clicked” by any automated means, or by anything other than end
user’s conduct in clicking on such SuperMedia Ads.
                    b. Test the functionality, appearance and relevancy of, and
assist SuperMedia in verifying the SuperMedia Ads; provided, however, that Local
shall not “stress test” SuperMedia’s search or click mechanisms without
SuperMedia’s prior written consent in each instance.
                    c. Ensure that the SuperMedia Ads are fully accessible to
end users and that the Search Mechanisms if any, are in compliance with the
Technical Requirements.
                    d. Transmit and provide to SuperMedia all data required by
the Technical Requirements.
          iii. Display of SuperMedia Ads. All SuperMedia Ads must be displayed
in the same relative sequence, priority, order, placement, format, manner and
language as provided by SuperMedia, without alteration; provided however, with
respect to Search Results, *** The SuperMedia Ads will be displayed in a manner
consistent with the mock-ups set forth in Exhibit A. Subject to the forgoing
restriction and Section 3.b., SuperMedia Ads may be commingled with similar ads
received from other sources and displayed to the user. (e.g., If only 5 of 25
SuperMedia Ads delivered by SuperMedia are displayed in response to a particular
Search, the only 5 SuperMedia Ads which may be displayed are the first 5
SuperMedia Ads provided by SuperMedia. But as long as those first 5 SuperMedia
Ads are displayed in the same relative sequence, priority, order, placement,
format, manner and language in which they are received from SuperMedia, they may
be commingled with similar ads received from other sources, and need not be
displayed as a distinct group.)
          iv. Negative Covenants. Except as otherwise provided for in writing by
the parties, Local covenants and agrees that it will not (1) permit or enable
any of its Affiliates to directly submit Searches to SuperMedia, and that it
will instead submit all Searches submitted to SuperMedia through its own
servers, (2) redirect, redistribute, transfer, transmit, distribute or otherwise
disseminate all or any portion of any SuperMedia Ads to any Web sites other than
Distribution Channel Web sites, (3) display, publish, store or otherwise use (as
part of any interactive on-line, CD-Rom, or other derivative product or service,
or otherwise), or permit any other person or entity to display, publish, store
or otherwise use, any SuperMedia Ads, (4) sublicense, sell, or rent any
SuperMedia Ads in any way, (5) authorize or enable any third party (including
its end users) to disclose, reproduce, sell, distribute or display any
SuperMedia Ads, (6) store SuperMedia Ads except in a temporary memory cache
which is emptied not less than once every twenty-four (24) hours, (7) edit,
modify or create any derivative works of all or any part of any SuperMedia Ads
or the Superpages Service; provided however, that Local may (i) re-size graphic
elements of the SuperMedia Ads as long as Local maintains the same relative
proportions between images and (ii) make such other changes to the SuperMedia
Ads as necessary for Local to maintain a consistent look-and-feel across the
Distribution Channel Web sites, provided no such changes shall affect the order
of the SuperMedia Ads as distributed by SuperMedia to Local, (8) use, or enable
the use of, any SuperMedia Ads in connection with any marketing solicitation,
without SuperMedia’s prior written consent in each instance; provided however,
Local may use SuperMedia Ads in the manner agreed to by the parties in writing,
including in the manner depicted at Exhibit A, (9) use, or allow the use of, any
hyperlink to the Superpages Web Site or other device to “data mine” the
Superpages Database in any way, (10) utilize any means that would prohibit the
passing of a tracking code for a referring URL to SuperMedia, (11) serve, or
enable any third party to serve unauthorized, “pop-up”, or “pop-under”
advertising, or any other similar forms of advertising on any page which
includes SuperMedia Ads, (12) display any banner advertising or other content on
any page which includes SuperMedia Ads which violates the guidelines set forth
in Exhibit B attached hereto (as such Guidelines may be modified by SuperMedia
from time to time in its sole discretion), (13) use, or authorize any third
party to use, any tool, program, routine, algorithm or other process, method or
mechanism of any kind, including without limitation, spiders, bots, web
crawlers, data miners or other similar programs or devices, to access, copy,
sift, warehouse or analyze any information contained in the Superpages Database,
(14), , intentionally allow or engage in any
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 4 of 16



--------------------------------------------------------------------------------



 



conduct that would deprive SuperMedia of the user traffic associated with the
Searches to the extent reasonably capable of doing so, or (15) establish,
maintain or operate any links to the Superpages Service (from any Web site,
application or otherwise), except as expressly provided in this Agreement. Local
further covenants and agrees that all Searches submitted to SuperMedia hereunder
will be submitted through servers which are owned and operated or otherwise
controlled by Local or through the servers of its Distribution Channels
partners..
     v. ***.
4. Compensation.
          a. Payments. SuperMedia will pay Local per Distribution Channel as
follows:
          (i) Local Featured Advertising Section — for this Distribution
Channel:
               (1) PFP Ads — a revenue share based upon PFP Gross Revenue tiers
as follows:
                    PFP Gross Revenue Per Calendar Month
                    ***
               (2) Fixed Feed Ads — *** per Qualified Click
               ***
          (ii) Local Marketplace — for this Distribution Channel:
               (1) PFP Ads — a revenue share based upon PFP Gross Revenue tiers
as follows:
                    PFP Gross Revenue Per Calendar Month
                    ***
               (2) Fixed Feed Ads — *** per Qualified Click
          (iii) Local Syndication Network — for this Distribution Channel:
               (1) PFP Ads — a revenue share based upon PFP Gross Revenue tiers
as follows:
                    PFP Gross Revenue Per Calendar Month
                    ***
               (2) Fixed Feed Ads — *** per Qualified Click
          (iv) Local Third-Party Distribution Network — for this Distribution
Channel:
               (1) PFP Ads — *** of PFP Gross Revenue
               (2) Fixed Feed Ads — *** per Qualified Click
          b. Adjustments. Notwithstanding anything herein to the contrary,
including Section 4 a., all payments will be adjusted *** (the “Monthly
Adjustment”). The Monthly Adjustment includes (a) Idearc processing fees,
(b) credit card or payment processing fees, (c) bad debt and (d) commissions or
discounts, allowed or paid to advertising agencies. Furthermore, any and all
payments are also subject to adjustments for Invalid Clicks as explained in more
detail at Section 4.d.
          c. Terms.
               i. SuperMedia shall pay Local the payments specified above,
within thirty (30) days after the end of the calendar month in which the
Qualified Clicks occurred.
               ii. SuperMedia will make payment by check payable to Local at the
address set forth on the first page of this Agreement, or if agreeable to Local,
by electronic funds transfer in accordance with Local’s written instructions.
               iii. All amounts payable under this Agreement are denominated in
United States dollars and are exclusive of all applicable domestic and foreign
taxes, duties and excises in connection therewith.
               iv. ***
          d. Qualified Clicks; Invalid Clicks. SuperMedia’s reasonable
determination and calculation of the number of Qualified Clicks on SuperMedia
Ads will prevail. Local acknowledges and agrees that the foregoing payments will
be the sole compensation to which it shall be entitled under this Agreement, and
that it shall have no right to any other compensation which SuperMedia may
receive in connection with its display of the SuperMedia Ads. SuperMedia will
have no payment obligation whatsoever with respect to any Invalid Clicks. Local
shall (i) use its best efforts to prevent “bots”, “spiders” or other automated
processes from submitting Searches or otherwise acting upon SuperMedia Ads
provided by SuperMedia hereunder, and (ii) block the IP addresses of any sites
or servers which SuperMedia asks Local to block, as soon as reasonably practical
following such request, and no later than one (1) business day. Local shall
immediately notify SuperMedia if it believes that a bot, spider, other similar
process or mechanism is activating or clicking on Ads. SuperMedia reserves the
right to block any IP addresses which it deems to be a threat to the Superpages
Service, with or without prior notice and with no liability whatsoever to Local
or any of its Affiliates hereunder.
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 5 of 16



--------------------------------------------------------------------------------



 



          e. SuperMedia’s Monthly Reports. SuperMedia will provide Local its
standard online reporting during the term of this Agreement, which specify the
number of Qualified Clicks and the corresponding amounts to which Local is
entitled for the calendar month at issue (and such other metrics as SuperMedia
deems appropriate in its sole discretion). Each usage report will cover a
calendar month. The medium and format of such reports will be in SuperMedia’s
sole discretion. SuperMedia will maintain all necessary records during the Term
and for a period of one (1) year thereafter necessary to permit Local or its
representatives to audit, at Local’s sole cost and expense, not more than once
per annum, during SuperMedia’s regular business hours, SuperMedia’s records for
the purpose of verifying and/or determining the calculation of all payments made
to Local pursuant to Section 4 of this Agreement (the “Audit”). Local shall
provide at least fourteen (14) days advance written notice of any such Audit. In
the event the Audit discloses that SuperMedia failed to make any portion of the
payments due and owing Local pursuant to this Agreement, SuperMedia will
immediately correct such deficiency by making prompt payment to Local. If the
Audit discloses that SuperMedia failed to make any payments due and owing Local
pursuant to this Agreement in excess of *** for any calendar month, SuperMedia
will reimburse Local for the costs and expenses of the Audit.
5. Intellectual Property.
          a. SuperMedia’s Reservation of Rights. SuperMedia retains all
intellectual property rights in and to the Superpages Service, and all portions
and elements thereof including, without limitation, the Superpages Database, the
Superpages Web Site, the SuperMedia Ads and any modifications and enhancements
to any of the foregoing. Except as, and only to the extent, expressly provided
herein, nothing contained herein will be interpreted so as to transfer any
right, title or interest in any intellectual property right of SuperMedia, nor
to grant Local nor any of its Affiliates any rights or licenses in any
intellectual property right of SuperMedia. SuperMedia reserves the express right
to revoke any licenses granted to Local hereunder with respect to the use of the
SuperMedia Licensed Marks, in whole or in part, upon written notice to Local.
***
          b. Local’s Reservation of Rights. Local retains all intellectual
property rights in and to the Local’s Web Sites, excluding the SuperMedia Ads
and any and all other content, data, trademarks, logos and materials of any kind
provided by SuperMedia hereunder. Except as, and only to the extent, expressly
provided herein, nothing contained herein will be interpreted so as to transfer
any right, title or interest in any intellectual property right of Local, nor to
grant SuperMedia any rights or licenses in any intellectual property right of
Local.
          c. Licensed Marks. SuperMedia owns, or has a license to use those
certain marks depicted in Exhibit C attached (the “SuperMedia Licensed Marks”)
and Local owns, or has a license to use those certain marks depicted in
Exhibit D attached (the “Local Licensed Marks”) (the SuperMedia Licensed Marks
and the Local Licensed Marks are sometimes hereinafter collectively referred to
as the “Licensed Marks”). Subject to the terms and conditions of this Agreement,
each party hereby grants the other a non-transferable, royalty-free license,
without the right to sublicense, to use the granting party’s Licensed Marks
solely in connection with (i) the performance of their obligations under this
Agreement, and (ii) the promotion and marketing of the relationship contemplated
by this Agreement during the term of this Agreement (each, a “Licensed Use” and,
collectively, the “Licensed Uses”). Each party has the right to control the
nature and quality of the other’s use of such party’s Licensed Marks in
connection with the Licensed Uses. The parties further agree that any and all
uses of the other’s Licensed Marks will inure to the other’s benefit, and that
they will not use any trademark, service mark, domain name or trade name that is
identical, or confusingly similar, to any one or more of the other’s Licensed
Marks, except as permitted by this Agreement. For purposes of this Agreement,
“Licensor” means the party granting the foregoing licenses, and the “Licensee”
means the party to whom the forgoing licenses are granted.
          d. Form of Use of Licensed Marks.
               i. Local agrees that the style of use of the SuperMedia Licensed
Marks will be in the form and style conforming to such trademark usage
guidelines, brand identity standards, and other restrictions as may be updated
and/or imposed from time to time by SuperMedia upon written notice to Local, and
as SuperMedia may approve in writing from time to time.
               ii. SuperMedia agrees that the style of use of the Local Licensed
Marks will be in the form and style conforming to Local’s trademark usage
guidelines available at http://corporate.local.com/docs/Local_SG.pdf, as updated
from time to time upon written notice to SuperMedia, and as Local may approve in
writing from time to time.
               iii. Local shall submit to SuperMedia for review and approval all
materials that use any of the SuperMedia Licensed Marks, at least thirty
(30) days prior to the proposed publication, use or distribution of such
materials. Local shall not publish, distribute or use any materials in which any
one or more of the SuperMedia Licensed Marks are used without the prior written
approval of the following representative of SuperMedia (or such other
representative
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission



Page 6 of 16



--------------------------------------------------------------------------------



 



as SuperMedia may designate from time to time):
SuperMedia LLC
Attn: Marketing Communications and Branding
2200 West Airfield Drive
D/FW Airport, TX 75261-9810
               iv. SuperMedia shall submit to Local for review and approval all
materials that use any of the Local Licensed Marks, at least thirty (30) days
prior to the proposed publication, use or distribution of such materials.
SuperMedia shall not publish, distribute or use any materials in which any one
or more of the Local Licensed Marks are used without the prior written approval
of the following representative of Local (or such other representative as Local
may designate from time to time):
Local.com Corporation
Attn: Marketing Department
1 Technology Drive, Building G
Irvine, CA 92618
               v. Each Licensee also agrees that it shall cause to appear on all
advertisements, promotions and other displays on or in connection with which the
Licensor’s Licensed Marks are used, such legends, markings and notices as the
Licensor may reasonably require in order to give appropriate notice of any
trademark rights therein.
          e. Ownership and Goodwill. Each Licensee acknowledges and agrees that:
               i. The Licensor is either the sole and exclusive owner of rights
in the Licensor’s Licensed Marks, or otherwise has the right and license to use
the Licensed Marks. The Licensee undertakes not to challenge the validity of the
Licensor’s Licensed Marks, or the registration and ownership of the Licensed
Marks (by Licensor or any of its Affiliates), and agrees that it will not do
anything that is inconsistent with such ownership.
               ii. All use of the Licensor’s Licensed Marks by Licensee and all
goodwill developed therefrom will inure to the benefit of and be on behalf of
the Licensor.
               iii. Nothing in this Agreement gives Licensee any right, title or
interest in or to the Licensor’s Licensed Marks other than the right to use the
Licensor’s Licensed Marks in the manner contemplated by this Agreement, and only
for so long as this Agreement is in force.
               iv. It will not utilize the Licensor’s Licensed Marks or any
confusingly similar trademarks, service marks, trade names or domain names,
except in connection with the Licensed Uses contemplated by this Agreement, and
then only during the term of this Agreement and as permitted hereunder.
               v. It will not hereafter seek registration of the Licensor’s
Licensed Marks or any similar trademarks, service marks, trade names or domain
names in its own name or in the name of any of its Affiliates.
               vi. It will cooperate reasonably with Licensor, at Licensor’s
expense, in the procurement of any registration of the Licensor’s Licensed Marks
which Licensor may choose to undertake at Licensor’s sole discretion, including,
but not limited to supplying Licensor with evidence of its use of the Licensor’s
Licensed Marks.
          f. Infringement.
               i. In the event that either party becomes aware of any
unauthorized use of the other’s Licensed Marks, or infringing uses or acts of
unfair competition or dilution or of any uses of confusingly or substantially
similar trademarks, service marks, trade names or domain names, on or in
connection with the marketing, advertising or provision of similar goods or
services (each, an “Unauthorized Use”), such party shall promptly provide the
other with written notice thereof.
               ii. Licensor will have the right, but not the obligation, to
challenge and attempt to eliminate each Unauthorized Use. Licensee, at
Licensor’s expense, shall reasonably cooperate with Licensor in investigating,
prosecuting and settling any infringement action instituted by Licensor against
any person or entity engaging in an Unauthorized Use. Licensee, at its own
expense, will have the right to participate with counsel of its own choice in
the investigation, prosecution and/or settlement of any such infringement action
instituted by Licensor.
               iii. Any recovery obtained in connection with or as a result of
any infringement action contemplated under this Section, whether by settlement
or otherwise, will be retained by the Licensor.
               iv. Each party agrees that it will not utilize the other’s
Licensed Marks except in connection with the Licensed Uses, and only in the form
and manner approved by this Agreement or in advance by the other in writing, and
further agrees to include any legal notice evidencing ownership of or
registration of the Licensed Marks by the other. The parties agree never to
directly or indirectly challenge, contest or call into question or raise any
questions concerning the validity or ownership of the other’s Licensed Marks or
any registration or application for registration of the other’s Licensed Marks.
All use of the Licensed Marks shall be in accordance with all
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 7 of 16



--------------------------------------------------------------------------------



 



applicable laws and regulations and in compliance with any regulatory agency
that has jurisdiction over such matters. The parties shall promptly notify one
another of any conduct on the part of third parties, of which they have actual
knowledge, which they deem to be an infringement, an act of unfair competition
or dilution of the other’s Licensed Marks. The owner of such Licensed Marks will
thereafter have the sole right and discretion to bring proceedings alleging
infringement, unfair competition or dilution of its Licensed Marks, or to take
any other action, related thereto, and the other shall reasonably cooperate and
assist the owner with respect to any such proceedings, at the owner’s expense.
The licenses provided for herein will automatically expire if not sooner
revoked, immediately upon the expiration or earlier termination of this
Agreement, at which time each party will cease using the other’s Licensed Marks.
6. Termination.
          a. Breach. Either party may terminate this Agreement immediately upon
written notification to the other if the other party materially breaches its
obligations hereunder, and thereafter fails to cure such breach within thirty
(30) days following its receipt of written notice of the existence thereof from
the other.
          b. Cessation of Service. Local may terminate this Agreement upon
written notice to SuperMedia in the event it permanently ceases operation of the
Local Web Sites. SuperMedia may terminate this Agreement upon written notice to
Local in the event it ceases operation of the Superpages Web Site, or in
connection with a cessation of business due to the infringement of intellectual
property material to the operation of the Superpages Web Site., .
          c. Other. The non-offending party may terminate this Agreement upon
thirty (30) days prior written notice upon the occurrence of any of the
following conditions:
               i. The other party assigns this Agreement or any of its rights
hereunder, except as expressly authorized by the terms of this Agreement, or if
there is a Change in Control of the other party and the successor party refuses
to comply with the terms of this Agreement;
The non-offending party becomes aware of the existence of any non-appealable,
final order that finds the other party or any of its Affiliates have infringed
upon the intellectual property rights of any third party necessary for the
performance of this Agreement, and the other party or such Affiliates thereafter
fail to immediately cease and desist from any further use of the infringing mark
or material; provided, however, that the non-offending party’s failure to
terminate this Agreement in such event will not have any affect whatsoever on
the other party’s indemnity obligations hereunder.
               ii. The other party or any of its Affiliates engage in any
unlawful business practice related to the performance of the its obligations
under this Agreement;
               iii. A receiver or similar party is appointed for the other party
or its property, or if the other party becomes insolvent, acknowledges its
insolvency in any manner, ceases to do business, or makes an assignment for the
benefit of creditors; or
               iv. The other party files a voluntary petition for relief under
any applicable bankruptcy laws or insolvency laws, or is otherwise adjudged
insolvent or bankrupt under any such laws applicable in the United States of
America or any of its states.
          d. Effect of Termination. Upon the termination or expiration of this
Agreement, Local shall (i) cease any and all storage and use of all SuperMedia
Ads and further provide SuperMedia with its written statement signed by an
officer of Local certifying that all SuperMedia Ads and other SuperMedia
Confidential Information in Local’s possession or control has been destroyed and
deleted, or otherwise returned to SuperMedia.
7. Confidential Information.
          a. Covenant Not to Disclose. Each of the parties covenants and agrees
that (i) it will not disclose the other’s Confidential Information to any third
party, or use such information for its own benefit except as expressly permitted
in this Agreement without the prior written consent of the other party, and
further, that (ii) it will use its reasonable efforts, or such greater efforts
as it may use to maintain and protect the confidentiality of its own
confidential information, to maintain and protect the confidentiality of the
other party’s Confidential Information received hereunder.
          b. Confidential Agreement. Each of the parties hereby acknowledges and
agrees that the terms and conditions of this Agreement are confidential and must
not be disclosed without the other’s prior written consent.
8. Representations and Warranties.
          a. Mutual. Each party represents and warrants to the other that:
               i. It is duly incorporated and validly existing in its
jurisdiction of incorporation or organization, and duly
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 8 of 16



--------------------------------------------------------------------------------



 



authorized and qualified to do business and in good standing in all states in
which it is conducting business.
               ii. It has all requisite power and authority to enter into,
execute and deliver this Agreement, and to consummate the transactions
contemplated by this Agreement in accordance with the provisions hereof, and
that this Agreement has been duly and validly executed by an authorized
representative of such party and constitutes a valid and binding obligation of
such party enforceable in accordance with its terms.
               iii. Its execution of this Agreement, its performance of its
obligations hereunder, and the rights and licenses granted to the other party
hereto (and the other party’s exercise of such rights and licenses) will not
cause it to be in violation of any other agreement it may have with any third
party.
               iv. It will perform its obligations hereunder in accordance with
the requirements of any applicable laws.
               v. It owns or otherwise has all necessary rights, licenses and
approvals which may be lawfully required in order for it to perform its
obligations in the manner contemplated herein, without any further consent on
the part of any third party, and that it will further maintain such rights
during the Term.
          b. Local. Local further represents, warrants, covenants and agrees on
behalf of itself and its Affiliates, that neither Local nor any such Affiliates
will engage in, or authorize or enable any third party to engage in any conduct
which: (1) promotes or encourages the generation of Invalid Clicks, (2) provides
users with any pecuniary rewards, points or other unrelated benefit for clicking
on SuperMedia Ads (including, without limitation, offering an incentive), or
(3) increases or inflates the number of clicks without providing any
corresponding benefit to the advertiser, including without limitation, conduct
intended to increase the compensation payable hereunder to Local, or any other
compensation payable by Local to its Affiliates., or (4) promotes or encourages
a third party to display any banner advertising or other content on any page
which includes SuperMedia Ads which violate the guidelines set forth in Exhibit
B hereto (as such Guidelines may be modified from time to time by SuperMedia in
its sole discretion).
          c. SuperMedia. SuperMedia further represents, warrants, covenants and
agrees on behalf of itself and its Affiliates, that it will not provide ads
that: are obscene, defamatory, libelous, slanderous, profane, or unlawful;
knowingly infringe or misappropriate third party intellectual property rights;
constitute “hate speech”, whether directed at an individual or a group, and
whether based upon the race, sex, creed, national origin, religious affiliation,
sexual orientation or language of such individual or group; contain viruses,
worms, corrupted files, cracks or other materials that are intended to or may
damage or render inoperable software, hardware or security measures of Local, or
any user of the Local Web Site or any; facilitate or promote gambling, or the
sale or use of liquor, tobacco products or illicit drugs or any other illegal
activity; or to its knowledge, facilitate, promote or forward illegal contests,
pyramid schemes or chain letters.
9. Indemnification.
          a. General. Each party shall and does hereby agree to indemnify,
defend and hold the other party harmless from and against any and all awards,
costs, damages, expenses (including reasonable attorneys’ fees and court costs),
final judgments, settlements and other losses and harm of any kind
(collectively, “Damages”) suffered or incurred by the other in connection with
any allegation, claim, demand, cause of action, lawsuit, arbitration, mediation
or other proceeding of any kind asserted by a third party (collectively,
“Proceeding”) against either party arising from the indemnifying party’s and/or
its Affiliates’:
               i. breach of any representation, warranty, covenant or material
obligation set forth in this Agreement;
               ii. negligence, gross negligence or willful misconduct in the
performance of its obligations under this Agreement, or that of its authorized
employees, agents, subcontractors or representatives; or
               iii. infringement upon any third party’s intellectual property
rights (including without limitation, any third party trademark, trade secret,
copyright, patent rights, right of attribution and any other statutory and
common law intellectual property rights of any kind), privacy rights or other
rights of any third party. In addition, each party acknowledges and agrees that
the other party will have no obligation under this Agreement to use or publish
any materials that are the subject of any such infringement proceeding.
          b. Notice of Claim. A party seeking indemnification from the other
must promptly notify the other of any Proceeding giving rise to such right, and
must reasonably cooperate with the other in the defense and/or settlement of any
such Proceedings; provided that, any delay in notification will not relieve the
indemnifying party of its obligations hereunder except to the extent that the
indemnifying party is actually prejudiced by such delay, and provided further
that, if any settlement requires an affirmative obligation of, results in any
ongoing liability to,
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 9 of 16



--------------------------------------------------------------------------------



 



or prejudices or detrimentally impacts the indemnified party in any way, and
such obligation, liability, prejudice or impact can reasonably be expected to be
material, then such settlement will require the indemnified party’s prior
written consent, which may not be unreasonably withheld or delayed, and such
party may have its own counsel in attendance at all proceedings and substantive
negotiations relating to such Proceeding.
10. Limitation of Liability; Disclaimers.
          a. EXCEPT WITH RESPECT TO THE PARTIES’ OBLIGATIONS UNDER SECTION 5
(INTELLECTUAL PROPERTY), SECTION 7 (CONFIDENTIAL INFORMATION), AND SECTION 9
(INDEMNIFICATION) AS TO CLAIMS BROUGHT BY THIRD PARTIES, OF THIS AGREEMENT, IN
NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION, LOST PROFITS) ARISING FROM
THIS AGREEMENT, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR OTHERWISE, REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE. EXCEPT WITH RESPECT TO THE PARTIES’ OBLIGATIONS
UNDER SECTION 5 (INTELLECTUAL PROPERTY), SECTION 7 (CONFIDENTIAL INFORMATION),
AND SECTION 9 (INDEMNIFICATION) AS TO CLAIMS BROUGHT BY THIRD PARTIES, OF THIS
AGREEMENT, IN NO EVENT WILL EITHER PARTY’S AGGREGATE LIABILITY UNDER THIS
AGREEMENT FOR ALL CAUSES OF ACTION ON A CUMULATIVE BASIS EXCEED THE TOTAL
AMOUNTS PAYABLE BY SUPERMEDIA UNDER THIS AGREEMENT. NEITHER PARTY WILL BE LIABLE
FOR, OR CONSIDERED TO BE IN BREACH OR DEFAULT OF ANY OF ITS OBLIGATIONS
HEREUNDER, IF ITS SITE BECOMES INOPERABLE OR INCAPABLE OF PERFORMING AS INTENDED
HEREUNDER THROUGH NO FAULT OF SUCH PARTY. NEITHER PARTY MAKES ANY
REPRESENTATIONS THAT THE OPERATION OF ITS SERVERS, SITE OR SERVICE WILL BE
UNINTERRUPTED OR ERROR-FREE, AND NEITHER PARTY WILL BE LIABLE FOR THE
CONSEQUENCES OF ANY INTERRUPTIONS OR ERRORS BEYOND THE REASONABLE CONTROL OF
SUCH PARTY.
          b. EACH OF THE PARTIES, ACTING ON BEHALF OF THEMSELVES AND THEIR
AFFILIATES, HEREBY DISCLAIMS, AND THE OTHER HEREBY WAIVES, ON BEHALF OF ITSELF
AND ITS AFFILIATES, ALL IMPLIED WARRANTIES OF ANY KIND, INCLUDING WITHOUT
LIMITATION, ALL IMPLIED WARRANTIES OF SUITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, EXCEPT AS OTHERWISE SET FORTH HEREIN. NEITHER PARTY HAS MADE ANY
REPRESENTATIONS OR WARRANTIES EXCEPT THOSE SET FORTH HEREIN.
11. Dispute Resolution.
          a. Injunctive Relief. The parties agree that the breach by either of
them of their respective obligations regarding the other’s Confidential
Information could result in irreparable injury for which there is no adequate
remedy at law. Therefore, in the event of any such breach or threatened breach
by either party of such obligations or covenants, the other party will be
entitled to seek temporary and permanent injunctive relief, in addition to any
other remedies to which it may be entitled, at law or in equity.
          b. Negotiations. The parties will use their commercially reasonable
efforts to resolve any controversy or dispute arising out of or relating to this
Agreement promptly by negotiations between the parties prior to the commencement
of formal legal proceedings. Consequently, the parties agree to use the
following alternative procedure prior to the commencement of any formal legal
proceedings. At the written request of a party, each party shall appoint a
knowledgeable, responsible representative to meet and negotiate in good faith to
resolve any dispute arising under this Agreement. The parties intend for these
negotiations to be conducted by non-lawyer business representatives. The
discussions will be left to the discretion of the representatives. Upon
agreement, the representatives may utilize other alternative dispute resolution
procedures such as mediation to assist in the negotiations. Discussions and
correspondence among the representatives for purposes of these negotiations will
be treated as confidential information developed for purposes of settlement and
therefore be deemed inadmissible in any litigation that may ensue. In the event
that one party does not respond to the other party’s request for such
negotiations within 5 business days of such request, then the requesting party
may commence formal legal proceedings. Notwithstanding anything to the contrary,
with respect to any dispute giving rise to a claim for injunctive relief, the
provisions of this Section will apply only upon the written request of the party
possessing such claim, and such party may elect to commence legal proceedings
regarding such claim at any time (and nothing contained in this Agreement will
be construed to require such party to provide any notice thereof).
12. General.
          a. Press Releases and Public Announcements. Neither party may make or
issue any public announcement
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 10 of 16



--------------------------------------------------------------------------------



 



or press release about this Agreement or its business relationship with the
other party without the prior written consent of the other party, which may be
granted or withheld by the other party at its sole discretion. The form and
content of any such announcement will be subject to prior written approval of
both parties. The provisions of this Section will survive any termination of
this Agreement. The parties understand and agree that a press release and
corresponding 8-K will be filed by Local shortly after the execution of this
Agreement. SuperMedia shall approve of such release and 8-K after its review and
its comments are incorporated upon mutual agreement between the parties,
provided that Local shall be able to make such disclosures as are required by
law as determined in its reasonable discretion.
          b. Assignment. Neither party may assign or sublicense (except as
otherwise provided in this Agreement) its rights or obligations under this
Agreement, in whole or in part, to any third party without the other party’s
prior written consent (such consent shall not be unreasonably withheld),
however, a party may assign this Agreement without consent in connection with a
corporate reorganization, merger, or Change of Control. Any assignment of (or
attempt to assign) this Agreement other than as permitted above will be voidable
at the sole election of the non-assigning party.
          c. Governing Law. This Agreement will be governed, construed, and
controlled by the laws of the State of Texas, notwithstanding any conflict of
law provisions. Each party waives all defenses of lack of personal jurisdiction
and forum non conveniens.
          d. Attorneys’ Fees. If a party commences legal action against the
other, the prevailing party in any such action will be entitled to recover all
costs, including reasonable attorneys’ fees, associated with the action, in
addition to such other relief as may be awarded to the prevailing party.
          e. Notice. Unless otherwise provide herein, notices must be in writing
and delivered by personal delivery, overnight courier, or certified mail, return
receipt requested to the parties at their respective addresses set forth below,
and will be deemed to have been given upon personal delivery, delivery by
confirmed facsimile delivery, upon delivery by overnight courier, or five
(5) days after having been deposited with the United States Postal Service. A
copy of any notice sent to SuperMedia must be sent to its General Counsel, as
well, by personal delivery, certified mail or overnight courier, to the same
address. A copy of any notice sent to Local must be sent to its General Counsel,
as well, by personal delivery, certified mail or overnight courier, to the same
address. Either party may change its notice address at any time upon not less
than ten (10) days prior written notice to the other.
If to SuperMedia:
SuperMedia LLC
Attn: Partnership Management
2200 West Airfield Drive
DFW Airport, Texas 75261-9810
If to Local:
Local.com Corporation
Attn: President
1 Technology Drive, Building G
Irvine, CA 92618
          f. Relationship. The parties are independent contractors and neither
has any power or authority to assume or create any obligation or responsibility
on behalf of one another. This Agreement will not be construed to create or
imply any partnership, agency or joint venture, and each party will be solely
responsible for any costs and expenses it may incur in the performance of its
obligations under this Agreement, or in the operation of its respective services
and web sites, and neither party will have any duty or obligation to the other
with respect to any such costs or expenses. Neither party nor its employees will
be eligible for any employment benefits provided by the other to its employees.
          g. Cumulative Remedies. Except where otherwise specified, the rights
and remedies granted to a party under this Agreement are cumulative and in
addition to, and not in lieu of, any other rights or remedies which the party
may possess at law or in equity.
          h. Entire Agreement. This Agreement is the complete and exclusive
agreement between the parties with respect to the subject matter hereof,
superseding any prior agreements and communications (both written and oral)
regarding such subject matter. This Agreement may only be modified, or any
rights under it waived, by a written document executed by both parties.
          i. Severability. In the event that any of the provisions of this
Agreement are held to be unenforceable by a court or arbitrator, the remaining
portions of the Agreement will remain in full force and effect.
          j. Force Majeure. No delay in or failure of performance by either
party under this Agreement will be considered a breach to the extent caused by
the occurrence of any event beyond its reasonable control, including but not
limited to Acts of God, power outages, governmental restrictions, strike,
catastrophic or unusual internet delays, outages or congestion, denial of
service attacks, and other “hacker” activity.
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 11 of 16



--------------------------------------------------------------------------------



 



     k. Waiver. No waiver of any breach of any agreement or provision in this
Agreement, nor any failure to assert any right or privilege in this Agreement,
will be deemed a waiver of any preceding or succeeding breach of any agreement
or provision. No extension of time for performance of any obligations or acts
will be deemed an extension of the time for performance of any other or future
obligations or acts.
     l. Descriptive Headings. All section headings, titles and subtitles are in
this Agreement for convenience of reference only, and are to be ignored in any
constructions of this Agreement’s provisions.
     m. Survival. Any Section of this Agreement that contemplates survival after
the Term will survive the completion, expiration, termination or cancellation of
this Agreement.
     n. Counterparts; Signatures. This Agreement may be executed in multiple
counterparts, each of which will be deemed to be an original. Fax signatures are
deemed original signatures.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
dates written below, but effective as of the date first written above.
Local:
     Local.com Corporation, a Delaware corporation

             
 
    By:   /s/ Stanley B. Crair    
 
     
 
   
 
           
 
    Title:   President and COO    
 
     
 
   
 
           
 
    Date:   3/26/10    
 
     
 
   

SuperMedia:
     SuperMedia LLC, a Delaware limited liability company

             
 
    By:   /s/ Scott W. Klein    
 
     
 
   
 
           
 
    Date:   3/29/10    
 
     
 
   

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 12 of 16

 



--------------------------------------------------------------------------------



 



Exhibit A — Mock-Ups ***
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 13 of 16

 



--------------------------------------------------------------------------------



 



Exhibit B
Content Guidelines
Neither Local nor any of its Affiliates will display SuperMedia Ads on any web
page on the Local Web Sites or otherwise which includes any content that
contains, advertises, or links to content that:

•   Is obscene, defamatory, libelous, slanderous, profane, or unlawful;   •  
Knowingly infringes or misappropriates third party intellectual property rights;
  •   Constitutes “hate speech”, whether directed at an individual or a group,
and whether based upon the race, sex, creed, national origin, religious
affiliation, sexual orientation or language of such individual or group;   •  
Contains viruses, worms, corrupted files, cracks or other materials that are
intended to or may damage or render inoperable software, hardware or security
measures of SuperMedia or Local, or any user of the Superpages Web Site or any
Local Web Site, or any third party;   •   Facilitates or promotes gambling, or
the sale or use of liquor, tobacco products or illicit drugs or any other
illegal activity; or   •   To its knowledge, facilitates, promotes or forwards
illegal contests, pyramid schemes or chain letters.

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 14 of 16

 



--------------------------------------------------------------------------------



 



Exhibit C
SuperMedia Licensed Marks
(SUPERMEDIA LOGO) [a55688a5568801.gif]

® ® ®

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 15 of 16

 



--------------------------------------------------------------------------------



 



Exhibit D
Local Licensed Marks
(LOCAL.COM LOGO) [a55688a5568802.gif]
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Page 16 16

 